Case 9:19-cv-81160-RS Document 158 Entered on FLSD Docket 02/18/2020 Page 1 of 7




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                              Case No. 9:19-cv-81160-RS




   APPLE INC.,

                         Plaintiff,

        v.

   CORELLIUM, LLC,

                       Defendant.



             PLAINTIFF APPLE INC.’S MOTION FOR PROTECTIVE ORDER
              BARRING DEPOSITION OF PLAINTIFF’S APEX EMPLOYEE
                  AND INCORPORATED MEMORANDUM OF LAW
Case 9:19-cv-81160-RS Document 158 Entered on FLSD Docket 02/18/2020 Page 2 of 7



         Plaintiff Apple Inc. (“Apple”), by and through undersigned counsel, and pursuant to
  Federal Rule of Civil Procedure 26(c), hereby moves this Court for the entry of a protective order
  preventing Defendant Corellium, LLC (“Corellium”) from taking the deposition of Apple’s Senior
  Vice President of Software Engineering, Craig Federighi, for the reasons that follow.
                            INTRODUCTION AND BACKGROUND
         The apex doctrine precludes a party from taking the deposition of a senior party executive
  unless that party demonstrates both that the individual sought to be deposed has unique knowledge,
  and that the deposing party has exhausted alternative means of obtaining the discovery it seeks.
  Corellium nonetheless seeks to take the deposition of Mr. Federighi, one of Apple’s senior
  executives, first, prior to taking any other depositions, and on topics where both Corellium and
  Apple have identified at least three other Apple employees—all set to be deposed—with relevant
  knowledge. Corellium maintains this position despite Apple offering to allow Corellium to reserve
  rights and hold the deposition in abeyance while other discovery is taken. And it has engaged in
  extreme measures—including attempting personal service on Mr. Federighi despite his clearly
  falling within the ambit of Rule 30—to harass Mr. Federighi. Because Corellium has yet to exhaust
  other discovery methods and because Mr. Federighi has no unique knowledge relevant to this
  action, Corellium’s noticed deposition of Mr. Federighi is unnecessary and harassing, and this
  Court should issue an Order precluding it.
         Mr. Federighi is the Senior Vice President of Software Engineering at Apple. Ex. A ¶ 2;
  Ex. B. Of tens of thousands of Apple employees, he is one of the most senior; one of a small
  number of individuals profiled as an Executive on the company’s website. Ex. B. Mr. Federighi
  oversees the software development for all Apple products and supervises multiple engineering
  teams responsible for developing Apple’s software and applications. Ex. A ¶ 4. He reports directly
  to Apple’s CEO, Tim Cook. Ex. A ¶ 2; Ex. C.
         Consistent with his role as a senior executive of Apple, Mr. Federighi possesses only
  minimal, non-unique knowledge relating to this action. See Ex. A ¶¶ 8–13. Of the over 3,420
  documents Apple has produced in this case, Mr. Federighi is a custodian of just 15 that mention
  Mr. Wade or Corellium, and was involved in no correspondence with Mr. Wade. Apple did not
  identify him in its initial disclosures as an individual likely to have discoverable information.
  Ex. D at 3. And while Corellium did identify Mr. Federighi, it also identified seven other Apple
  employees—including three employees also identified by Apple—as allegedly knowledgeable


                                                  1
Case 9:19-cv-81160-RS Document 158 Entered on FLSD Docket 02/18/2020 Page 3 of 7



  about the exact same topics: “Corellium’s defenses to Apple’s claims, including Apple’s consent,
  authorization, encouragement, and acknowledgment of Corellium’s business purpose, software,
  uses and potential uses, bugs submitted by Mr. Wade and/or Corellium, and Apple’s potential
  acquisition of Corellium.” Ex. E at 4–5; Ex. D at 3.
         In January 2020, during the parties’ meet and confer process, Apple informed Corellium
  that it intended to produce four individual Apple witnesses named by Corellium for deposition, as
  well as a Rule 30(b)(6) witness. Apple’s counsel also informed Corellium’s counsel that Mr.
  Federighi did not possess unique knowledge and any potential deposition of him should, at
  minimum, be deferred until after other discovery was taken so its necessity could be evaluated. In
  response, on February 4, 2020, Corellium served Apple’s outside counsel with a notice that
  Corellium’s counsel intended to depose Mr. Federighi on March 3, 2020. Ex. F at 3; Ex. G.1 The
  next day, Corellium sent Apple’s outside counsel subpoenas for numerous Apple employees for
  whom it had already issued Rule 30 notices, including Mr. Federighi, and asked whether counsel
  would accept service of the subpoenas. Ex. H; Ex. I. Less than 24 hours later, and without awaiting
  a response, Corellium caused a process server to personally serve a subpoena on a witness for
  whom Apple had already confirmed a deposition date. Counsel for Apple immediately informed
  Corellium that such personal service was inappropriate, that Apple’s outside counsel would accept
  service of any subpoenas (while noting their lack of necessity), and that Apple expected Corellium
  to cease making any attempts at personal service. Apple also informed Corellium that it continued
  to believe a deposition of Mr. Federighi was not necessary, but that Apple could agree to a date in
  April, should the parties ultimately agree on the need for a deposition. Ex. J at 3. The next day,
  Friday, February 7, 2020, Apple reiterated that it would accept service for Apple employees, and
  that it wanted to meet and confer regarding the parties’ deposition disputes, which the parties
  agreed to do on Monday, February 10, 2020. Ex. J at 1–2. Despite the foregoing, on Saturday,
  February 8, 2020, a process server was stationed outside of Mr. Federighi’s house and attempted
  service at least once. Ex. A ¶ 14.2

  1
   Corellium’s counsel re-served the notice for Mr. Federighi on February 5, 2020, to correct a typo.
  2
   Corellium asserts this Saturday attempt was due to a failure of their process server to stop service
  efforts, but Corellium should not have attempted Rule 45 service on Mr. Federighi—an officer of
  Apple—at all. See Stelor Prods., Inc. v. Google, Inc., No. 05-80387-CIV, 2008 WL 4218107, at
  *3 (S.D. Fla. Sept. 15, 2008) (“[O]ne may notice a particular officer or agent of the corporation



                                                   2
Case 9:19-cv-81160-RS Document 158 Entered on FLSD Docket 02/18/2020 Page 4 of 7



                                            ARGUMENT
         Rule 26 protects those from whom discovery is sought from “from annoyance,
  embarrassment, oppression, or undue burden or expense.” Fed. R. Civ. P. 26(c)(1). On a showing
  of good cause, a court may issue an order protecting a party from oppressive discovery, including
  “forbidding the disclosure or discovery” or “prescribing a discovery method other than the one
  selected by the party seeking discovery.” Id. Consistent with Rule 26, “[c]ourts have generally
  restricted parties from deposing high-ranking officials because (by virtue of their position) they
  are vulnerable to numerous, repetitive, harassing, and abusive depositions, and therefore need
  some measure of protection from the courts.” Brown v. Branch Banking & Tr. Co., No. 13-81192-
  CIV, 2014 WL 235455, at *2 (S.D. Fla. Jan. 22, 2014) (internal quotations omitted). Thus, “[t]he
  party seeking the deposition of the high-ranking official has the burden to show that the deposition
  is necessary.” Noveshen v. Bridgewater Assocs., LP, No. 13-61535-CIV, 2016 WL 536579, at *1
  (S.D. Fla. Feb. 3, 2016). Under this Circuit’s precedent, Corellium must therefore establish both
  that “(1) [Mr. Federighi] has unique, non-repetitive, firsthand knowledge of the facts at issue; and
  (2) that other less intrusive means of discovery, such as interrogatories and depositions of other
  employees, have been exhausted without success.” Tillman v. Advanced Pub. Safety, Inc., No. 15-
  CV-81782, 2017 WL 679980, at *2 (S.D. Fla. Feb. 16, 2017). Corellium cannot do so.
         A.      Mr. Federighi Has No Unique Or Direct Knowledge Of Relevant Facts.
         Corellium cannot show that Mr. Federighi has any unique knowledge of facts relevant to
  this action. To make that showing, Corellium would need to establish that no one else, including
  the three less senior Apple employees that Corellium identified as having knowledge about the
  same topics as Mr. Federighi, can “adequately testify to the facts at issue.” Sun Capital Partners,
  Inc. v. Twin City Fire Ins. Co., 310 F.R.D. 523, 527 (S.D. Fla. 2015). Further, “[a] protective order
  precluding the deposition of a high-ranking executive officer will be granted where the officer
  possesses no unique knowledge regarding the underlying facts of the action and files a declaration
  stating his or her lack of knowledge.” McMahon v. Presidential Airways, Inc., No. 6:05-CV-1002,
  2006 WL 5359797, at *2 (M.D. Fla. Jan. 18, 2006); accord Carnival Corp. v. Rolls-Royce PLC,
  No. 08-23318-CIV, 2010 WL 1644959, at *1–2 (S.D. Fla. Apr. 22, 2010).


  via Rule 30(b)(1).”); Bradley v. Lorillard Tobacco Corp., No. 8:13-CV-227-T-30AEP, 2014 WL
  12628519, at *3 (M.D. Fla. June 25, 2014) (“Where, as here, an attorney represents a party, service
  must be made upon the attorney rather than the party[.]”) (citing Fed. R. Civ. P. 5(b)(1)).

                                                   3
Case 9:19-cv-81160-RS Document 158 Entered on FLSD Docket 02/18/2020 Page 5 of 7



         Mr. Federighi has signed a declaration demonstrating that he has no unique knowledge of
  facts relevant to this matter that Corellium cannot discover from other Apple employees more
  closely involved with Apple’s evaluation of Corellium’s technology. See Ex. A ¶¶ 8–13. As Mr.
  Federighi explains, his knowledge about the matters at issue in this lawsuit—Corellium’s
  infringing product and Corellium’s alleged submission of bugs via the Apple Security Bounty
  Program—is based entirely on either meetings at which other Apple employees were also present
  or information provided to him by other Apple employees. Ex. A ¶¶ 8–11. This managerial level
  of knowledge does not establish the unique and direct knowledge that must be present for an apex
  deposition to occur. See Little League Baseball, Inc. v. Kaplan, No. 08-60554-CIV, 2009 WL
  426277, at *3 (S.D. Fla. Feb. 20, 2009) (“[A] second-hand knowledge of [facts] based on his
  discussions with other [] employees,” where at least some of those employees had already been
  deposed, does not establish unique knowledge.).
         Corellium nonetheless contends the deposition is necessary because Mr. Federighi met
  with Mr. Wade for a one-hour individual meeting in July 2018, late in the acquisition negotiations
  between the parties, and months after Corellium had demonstrated its technology to Apple and
  Apple had conducted a technical review. Corellium is mistaken. As Mr. Federighi explains, that
  short meeting was focused on Mr. Wade’s and Mr. Federighi’s “personal backgrounds and
  interests, Apple’s culture, and how Mr. Wade might contribute to Apple as a potential hire,” Ex. A
  ¶ 10, none of which has any bearing on the parties’ claims or defenses in this action. Moreover,
  the facts Corellium contends will be established by this deposition—namely, that Apple had
  knowledge of Corellium’s technology in 2018—have already been admitted by Apple, see ECF
  No. 100-3 at 4–6, 8–9, 26–27 (Apple’s responses to Request for Admission Nos. 1–3, 9, 40–41),
  and in any event can be much more readily and thoroughly addressed by other witnesses. See
  Tillman, 2017 WL 679980, at *3 (“[T]here are other, less intrusive depositions that can be
  conducted by Plaintiff to obtain the information that he is seeking.”).
         B.      Corellium Has Not Exhausted Less Intrusive Means Of Discovery.
         Even if Corellium could show that Mr. Federighi might have unique knowledge relevant
  to this lawsuit (and it cannot), Corellium cannot show that it has exhausted less intrusive means of
  discovery, such as interrogatories and depositions of other employees, as must be done before any
  possible deposition of an apex employee. For example:
     •   Apple has agreed to the depositions of three employees—Ivan Krstić, Jon Andrews, and


                                                   4
Case 9:19-cv-81160-RS Document 158 Entered on FLSD Docket 02/18/2020 Page 6 of 7



         Jason Shirk—who are knowledgeable about Corellium, iOS, and Apple products. Ex. F at
         1–2; Ex. K at 1. Corellium admits that all three have relevant knowledge regarding the
         same topics as Mr. Federighi. Ex. E at 4–5. Corellium has yet to depose any of these
         employees.
     •   Apple has agreed to make available a fourth witness, Steve Smith, concerning negotiations
         with Corellium. Ex. K at 1. Corellium has yet to depose Mr. Smith.
     •   Corellium has issued a deposition subpoena for a fifth person—former Apple employee
         Chris Betz—who it contends also has knowledge about the same topics as Mr. Federighi.
         Ex. L; Ex. E at 4–5. Corellium has yet to depose Mr. Betz.
     •   Through its 30(b)(6) deposition notice, Corellium has also requested a deponent who will
         be able to testify regarding numerous topics related to Apple’s knowledge and
         consideration of Corellium and Chris Wade, which is exactly what Corellium asserts it
         wants from Mr. Federighi. See Ex. M at 5; Ex. E at 4–5. Corellium also has yet to take
         the 30(b)(6) deposition of Apple.
         Instead, Corellium demands that it be permitted to depose Mr. Federighi, an apex
  employee, before seeking the same information from any other source. Such an approach is at
  odds with this District’s precedent. See, e.g., Sun Capital, 310 F.R.D. at 528 (“Twin City has not
  yet deposed any other lesser-ranking employees in an effort to conduct discovery of the facts at
  issue. Therefore, Twin City has not made a showing that the information it seeks cannot be
  obtained through less burdensome means.”). Indeed, even if Mr. Federighi had some direct
  knowledge of relevant facts, Corellium still must show that it has exhausted less intrusive means
  of discovery before deposing him. Id.; see also, e.g., Hayes Healthcare Servs., LLC v. Meacham,
  No. 19-60113-CIV, 2019 WL 7708240, at *2 (S.D. Fla. July 1, 2019) (“[O]ther less intrusive
  means to obtain the same information exist, specifically, t[h]rough propounding interrogatories
  and requesting production of documents.”); ADT LLC v. Vivint, Inc., No. 17-CV-80432, 2017 WL
  5640727, at *2 (S.D. Fla. Aug. 31, 2017) (seeking party should have served responding party “with
  an interrogatory seeking the identity of the officer responsible” for facts sought before seeking the
  deposition of an apex employee); Stelor Prods., 2008 WL 4218107, at *4.
                                           CONCLUSION
         Apple respectfully requests that this Court grant this Motion to prevent Corellium from
  taking the deposition of Mr. Federighi and grant such other relief it deems just and proper.
         I HEREBY CERTIFY, pursuant to Local Rule 7.1(a)(3)(A), that counsel for the movant
  conferred via telephone with all parties or non-parties who may be affected by the relief sought in
  this Motion in a good faith effort to resolve the issues on February 10, 2020. However, the parties
  have been unable to resolve the issues described herein.

                                                   5
Case 9:19-cv-81160-RS Document 158 Entered on FLSD Docket 02/18/2020 Page 7 of 7



   Dated: February 18, 2020                        Respectfully Submitted,


                                                   /s/ Martin B. Goldberg
   Kathryn Ruemmler*
   kathryn.ruemmler@lw.com                         Martin B. Goldberg
   Sarang Vijay Damle*                             Florida Bar No. 0827029
   sy.damle@lw.com                                 mgoldberg@lashgoldberg.com
   Elana Nightingale Dawson*                       rdiaz@lashgoldberg.com
   elana.nightingaledawson@lw.com                  Emily L. Pincow
   LATHAM & WATKINS LLP                            Florida Bar No. 1010370
   555 Eleventh Street NW, Suite 1000              epincow@lashgoldberg.com
   Washington, DC 20004                            LASH & GOLDBERG LLP
   (202) 637-2200 / (202) 637-2201 Fax             100 Southeast Second Street
                                                   Miami, FL 33131
   Andrew M. Gass*                                 (305) 347-4040 / (305) 347-4050 Fax
   andrew.gass@lw.com
   LATHAM & WATKINS LLP
   505 Montgomery Street, Suite 2000
   San Francisco, CA 94111
   (415) 391-0600 / (415) 395-8095 Fax

   Jessica Stebbins Bina*
   jessica.stebbinsbina@lw.com
   LATHAM & WATKINS LLP
   10250 Constellation Blvd., Suite 1100
   Los Angeles, CA 90067
   (424) 653-5500 / (424) 653-5501 Fax

   *Admitted pro hac vice


                                 Attorneys for Plaintiff APPLE INC.




                                               6
